ACCEPTED
                                                                                    06-15-00059-CV
                                                                         SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                               9/14/2015 1:18:17 PM
                                                                                   DEBBIE AUTREY
                                                                                             CLERK



                          NO. 06-15-00059-CV
                                                       RECEIVED IN
       _______________________________________________________
                                                          6th COURT OF APPEALS
                                                            TEXARKANA, TEXAS
             IN THE SIXTH DISTRICT COURT OF            APPEALS
                                                          9/14/2015 1:18:17 PM
                        TEXARKANA, TEXAS                      DEBBIE AUTREY
                                                                  Clerk
       _______________________________________________________

                          FRANKIE MARIE MILLER,
                                           Appellant,

                                       v.

                           JANIE MULLEN,
                                          Appellee.
       _______________________________________________________

                    NOTICE OF ADDRESS CHANGE
       _______________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Chad Baruch, counsel for appellant, provides notice of his address change

as indicated in the signature block.




NOTICE OF CHANGE
PAGE 1
                                         Respectfully submitted,

                                         /s/Charles “Chad” Baruch
                                         Johnston Tobey PC
                                         3308 Oak Grove Avenue
                                         Dallas, Texas 75204
                                         Telephone: (214) 741-6260
                                         Facsimile: (214) 741-6248
                                         E-Mail: chad@jtlaw.com

                                         Attorney for Appellant


                              Certificate of Service

      The undersigned certifies that a true and correct copy of this instrument was
served by efiling on September 14, 2015, upon the following counsel of record:


      rschell@schellcooley.com
      Attorneys for Appellee

                                            /s/Chad Baruch




NOTICE OF CHANGE
PAGE 2